Case 3:16-cr-00082-CHB-LLK Document 450 Filed 12/15/19 Page 1 of 3 PageID #: 2661




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE

  UNITED STATES OF AMERICA                                                                PLAINTIFF

  v.                                                      CRIMINAL ACTION NO. 3:16CR-82-CHB


  DANTE WATTS
  CARLOS CATALAN                                                                      DEFENDANTS


                REPLY BRIEF IN SUPPORT OF ADMISSION OF EVIDENCE
                      OF DEFENDANT’S EXPENDITURE CHART
                    AND NOTICE OF REVISED SUMMARY CHART

         In reply to defendant Watts’ brief in support of his trial motion to exclude the summary

  charts (DN 449), the United States states as follows:

         As stated on the record during trial, the United States intends to introduce the expenditure

  chart (Exhibit 99) only. Furthermore, at the Court’s request, the United States revised this chart

  (attached hereto).    This chart removes all reference to Jolie Johnson in the calculation of the

  summary chart, which required adjustment to the figures under reported income, cash withdrawals,

  properties, cash/account seized and to expenditure amounts. The cash seized category was revised

  to make clear that this amount came from cash and account seizures and is limited to only what

  Dante Watts filed a claim to in the related civil forfeiture action. The only change to the underlying

  documents exhibits would be deletion of Jolie Johnson’s records and the addition of the claim that

  Dante Watts filed (which was provided to him long ago and included in all exhibit lists).

         The United States provided summaries and the underlying records that support those

  summaries to Mr. Watts over two (2) years ago. Shortly after the last trial was continued, the

  United States advised Mr. Watts that it would still seek admission of two of the summaries

  (expenditures and unexplained income) during trial of Counts 1 through 3. Mr. Watts waited until
Case 3:16-cr-00082-CHB-LLK Document 450 Filed 12/15/19 Page 2 of 3 PageID #: 2662




  the eve of trial to complain about the summaries. As stated before, the United States intends only

  to introduce the revised summary exhibit attached hereto.

          In his brief, defendant asks the Court to exclude the summary, in part, because defendant

  states “his finances show that the proceeds were from lawful gambling and not from the proceeds

  of drug trafficking.” (DN 449 Watts’ Brief at 4). He states further that “he has a factual defense

  to the charge of Conspiracy to Launder Monetary Instruments” and “(b)ecause he was successful

  in his gambling at local casinos does not prove that the cash was from an illegal drug transaction.”

  (Id.). In addition to the authority and argument already provided in the United States’ brief, Mr.

  Watts’ defense makes the summary chart even more relevant and essential to the government’s

  case.

          Mr. Watts also complains that the introduction of the summary would be time consuming

  and confusing to the jury. (Id. at 3). The United States will only call one witness (IRS Special

  Agent Stansfield) to testify, which is anticipated to last about thirty to forty-five minutes. The

  summary simply involves a calculation of what Mr. Watts has reported to the I.R.S. and what he

  has “spent” or had at his disposal during 2014 through 2016. The admissibility of such evidence

  in cases where drug trafficking and money laundering are at issue is well-established and supported

  by the case law of the Sixth Circuit and others. Moreover, his defense puts this evidence squarely

  at issue in this case.

                                                  Respectfully submitted,

                                                  RUSSELL M. COLEMAN
                                                  United States Attorney

                                                   s/ Amy M. Sullivan
                                                  Amy M. Sullivan
                                                  Assistant U.S. Attorney
                                                  717 West Broadway
                                                  Louisville, Kentucky 40202


                                                   2
Case 3:16-cr-00082-CHB-LLK Document 450 Filed 12/15/19 Page 3 of 3 PageID #: 2663




                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 15, 2019, I electronically filed the foregoing with the
  clerk of the court by using the CM/ECF system.

                                                s/ Amy M. Sullivan
                                                Amy M. Sullivan
                                                Assistant U.S. Attorney




                                                 3
